DETAILED ACTION
The applicant’s amendment filed on March 21, 2022 was received.  Claim 1 was amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth 35 U.S.C. 112(a) as detailed in the Office action dated December 21, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (hereinafter “Kawakami”) (EP 0600718A2) in view of Phillips et al. (hereinafter “Phillips”) (U.S. Pub. No. 2011/0033747A1).
Regarding claims 1-3, Kawakami teaches a secondary battery comprising a negative collector 100, a negative pole 101 (first layer) substantially made of a negative pole activating material, a shell 102 (second layer), a positive collector 103, a positive pole 104 substantially made of a positive pole activating material negative pole, an electrolytic solution 105 and a separator 108 (see pg. 5, lines 35-43; FIG. 1).  
The negative pole activating material 101 may be made of zinc or zinc alloy (see pg. 5, line 59 – pg. 6, line 1).
The electrolytic solution of a zinc battery may include a water-type solvent (see pg. 16, line 32).
The shell 102 is provided as a film to cover the negative pole activating material 101 to prevent the growth of dendrites (see pg. 5, lines 55-56; pg. 6, lines 5-8).
The film of the shell 102 may be formed with a surface coating of a solution including organic polymers, a crosslinking agent, an electrolyte and a powder of conductive material (see pg. 7, lines 15-20 and 35-37).
The organic polymers may include polyethylene (dielectric material) and polyethylene glycol (hydrophilic resin material) (see pg. 7, lines 24-26).
Kawakami is silent as to the conductive material not being in direct electrical contact with the first layer.
Phillips teaches a conductive agent which may be added to a zinc negative electrode wherein the conductive agent may include powders of tin or a copper foam (porous metal) coated with tin or zinc (see paragraphs 99, 116 and 117).  The conductive may coated with a surfactant to increase an overall current carrying capability of the electrode (see paragraph 121).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the surfactant-coated conductive agent of Phillips in the shell of Kawakami because Phillips teaches that the surfactant may impart multiple benefits to zinc negative electrodes as described herein including: (1) better mixing during electrode fabrication, (2) better irrigation because the surfactant imparts hydrophilicity, (3) improved resistance to zinc, and (4) reduced generation of hydrogen gas during normal operation of the zinc electrode (see paragraph 128).
In the combination of Kawakami with Phillips, it is understood that due to the surfactant which is coated on the conductive agent, the conductive agent would not be in direct electrical contact with negative pole 101.
Regarding claim 4, the instant specification indicates that a hydrophilic resin material may also function as an ion trapping material (see paragraph 73 of the instant publication).  Thus, the polyethylene glycol taught by Kawakami (see pg. 7, lines 24-26) satisfies this limitation.
Regarding claim 5, Phillips teaches that the conductive agent may be include tin, which is known to be a paramagnetic material (magnetic material).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are no longer relevant to the current rejection(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727